Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 13: The portable communication device of claim 12, wherein in the state in which the housing is unfolded, the flexible display is located on front surfaces of the first hinge plate and the second hinge plate, the third plate coupling portion and the sixth plate - 68 -2191-324 CON (2019-OPSE-3115/US1) coupling portion are located on a rear surface of the first hinge plate, and the fourth plate coupling portion and the fifth plate coupling portion are located on a rear surface of the second hinge plate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Seo et al. (US 20180049329 A1) discloses a portable communication device (100 in fig 3) comprising: a housing (101 in fig 4) including a first housing portion (first part 201a in fig 8) and a second housing portion (second part 201b 

Re claims 1-15: The best prior art of record, taken alone or in combination thereof, fails to teach a portable communication device including, along with other limitations, the first hinge structure including a first gear configured to be rotated corresponding to a rotation of the first hinge plate, 15a second gear configured to be rotated corresponding to a rotation of the second hinge plate, and a third gear located between the first gear and the second gear and configured to link the first gear and the second gear; and swherein the first plate coupling portion and the second plate coupling portion of the third hinge structure are engaged with each other in a state in which the housing is unfolded and are disengaged from each other in a state in which the housing is at least partially folded, wherein the first plate coupling portion includes a first wing and a second wing spaced apart from each other at a predetermined interval, and 10wherein at least part of the second plate coupling portion is inserted and fastened between the first wing and the second wing in the state in which the housing is unfolded as set forth in the claim.
Re claims 16-18: The best prior art of record, taken alone or in combination thereof, fails to teach a portable communication device including, along with other limitations, the first plate coupling portion and the second plate coupling portion of the third hinge structure are engaged with each other in a 
Re claims 19-20: The best prior art of record, taken alone or in combination thereof, fails to teach a portable communication device including, along with other limitations, the first hinge structure including a first gear configured to be rotated corresponding to a rotation of the first hinge plate, 15a second gear configured to be rotated corresponding to a rotation of the second hinge plate, and a third gear located between the first gear and the second gear and configured to link the first gear and the second gear; and swherein the first plate coupling portion and the second plate coupling portion of the third hinge structure are engaged with each other in a state in which the housing is unfolded and are disengaged from each other in a state in which the housing is at least partially folded, wherein the first plate coupling portion includes a first wing and a second wing spaced apart from each other at a predetermined interval, and 10wherein at least part of the second plate coupling portion is inserted and fastened between the first wing and the second wing in the state in which the housing is unfolded as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835